Dismissed and Memorandum Opinion filed April 2, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00990-CR

                       SIGFRIDIO TORRES, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee

                    On Appeal from the 351st District Court
                            Harris County, Texas
                        Trial Court Cause No. 1103524

                 MEMORANDUM                     OPINION


      Appellant entered a guilty plea to aggravated sexual assault of a child under
fourteen years of age. In accordance with the terms of a plea bargain agreement
with the State, the trial court sentenced appellant on October 31, 2014, to
confinement for ten years in the Institutional Division of the Texas Department of
Criminal Justice. Appellant filed a pro se notice of appeal. We dismiss the appeal.
      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that this is a plea bargain case, and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record
supports the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615
(Tex. Crim. App. 2005).

      Accordingly, we dismiss the appeal.



                                     PER CURIAM



Panel consists of Justices Boyce, McCally and Donovan.

Do Not Publish – Tex. R. App. P. 47.2(b)




                                         2